                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JANIAH MONROE,
 MARILYN MELENDEZ,
 EBONY STAMPS,
 LYDIA HELÉNA VISION,
 SORA KUYKENDALL, and
 SASHA REED,

                      Plaintiffs,

 v.                                           Case No. 18-cv-00156-NJR

 STEVE MEEKS,
 MELVIN HINTON, and
 ROB JEFFREYS,

                      Defendants.

                  AMENDED PRELIMINARY INJUNCTION

ROSENSTENGEL, Chief Judge:

       Pursuant to Rule 65(d)(1)(C) of the Federal Rules of Civil Procedure and

MillerCoors LLC v. Anheuser-Busch Companies, LLC, 940 F.3d 922 (7th Cir. 2019), the Court

issues the following preliminary injunctive relief.

       The Court ORDERS Defendants to immediately:

       1. cease the policy and practice of allowing the Transgender Committee to
          make the medical decisions regarding gender dysphoria and develop a
          policy to ensure that decisions about treatment for gender dysphoria are
          made by medical professionals who are qualified to treat gender
          dysphoria;

       2. ensure that timely hormone therapy is provided when medically
          necessary, including the administration of hormone dosage
          adjustments, and to perform routine monitoring of hormone levels; and

       3. cease the policy and practice of depriving gender dysphoric prisoners
          of medically necessary social transition, including by mechanically
          assigning housing based on genitalia and/or physical size or

                                       Page 1 of 2
        appearance.

The Court FURTHER ORDERS Defendants to:

     1. develop policies and procedures which allow transgender inmates
        access to clinicians who meet the competency requirements stated in the
        WPATH Standards of Care to treat gender dysphoria;

     2. allow inmates to obtain evaluations for gender dysphoria upon request
        or clinical indications of the condition;

     3. develop a policy to allow transgender inmates medically necessary
        social transition, including individualized placement determinations,
        avoidance of cross-gender strip searches, and access to gender-affirming
        clothing and grooming items; and

     4. advise the Court what steps, if any, IDOC has taken to train all
        correctional staff on transgender issues, including the harms caused by
        misgendering and harassment—by both IDOC staff and other inmates.

     IT IS SO ORDERED.

     DATED: March 4, 2020


                                             ____________________________
                                             NANCY J. ROSENSTENGEL
                                             Chief U.S. District Judge




                                    Page 2 of 2
